Citation Nr: 0616110	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  97-05 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his brother




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO.  

The Board previously remanded this case back to the RO in 
July 2000, February 2002 and September 2003 for additional 
development of the record.  


FINDINGS OF FACT

1.  The veteran is shown to have had combat with the enemy in 
connection with his service in the Republic of Vietnam as 
manifested by his receipt of the Combat Action Ribbon.  

2.  The veteran is shown as likely as not to have a current 
diagnosis of PTSD with psychosis that had its clinical onset 
due to combat experiences during his service in the Republic 
of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD with psychosis is due disease 
or injury that was incurred in his combat service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a series of letters issued between March 2002 
and September 2004.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  The Federal Circuit 
further held that such a letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decisions.  However, those decisions were 
issued several years prior to the enactment of the VCAA.  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The VA regulations reflect that symptoms attributable to PTSD 
are often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

In this case, the service medical records, including his 
January 1970 separation examination report, are negative for 
complaints or findings pertaining to mental health 
symptomatology.  

The Board does observe, however, that the veteran's DD Form 
214 confirms his receipt of the Combat Action Ribbon.  As 
this commendation signifies participation in combat with the 
enemy during service in the Republic of Vietnam, the 
veteran's reported stressors are deemed to be corroborated 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  

The first documented psychiatric treatment was conducted at a 
VA facility in January 1974 shortly after service.  At this 
time, an impression of schizophrenia, undifferentiated type, 
was rendered.  The veteran was subsequently hospitalized at a 
private facility in December 1975 for schizophrenia, paranoid 
type, during which time he reported having become 
increasingly "nervous" for the past three years.  

In a psychosocial history report prepared in December 1977 in 
conjunction with a period of hospitalization, it was reported 
that the veteran had been "extremely quiet and emotionally 
withdrawn" after his return from service.  Reportedly, in 
1972, he was noted to have changed greatly by his family 
members.  

Subsequently, the veteran was treated for schizophrenia.  A 
VA treatment records from July 1995 contains a notation of 
"[f]lashbacks of people killed in a Vietnamese village."  
In October 1996, the veteran's psychiatrist rendered a 
diagnosis of PTSD with psychosis.  This diagnosis was 
confirmed in a March 1997 treatment note, and, in an April 
1998 statement, the psychiatrist stated that "it was the 
combat trauma and the PTSD that precipitated the 
schizophrenia."  

The veteran underwent a VA psychiatric examination in 
September 1998, which revealed symptoms including auditory 
hallucinations, depression, and being suicidal.  The examiner 
noted that these symptoms were consistent with chronic 
paranoid schizophrenia but did not "fit the picture of 
typical" PTSD.  

Similarly, a VA psychiatric examination conducted in May 1999 
revealed symptoms "very typical of paranoid schizophrenia."  
The examiner found that such symptoms as social withdrawal, 
nightmares and violent behaviors were as likely to be due to 
paranoid schizophrenia as to PTSD.  Although the veteran had 
"some" PTSD-type symptoms, they were found not to be 
sufficient to qualify for a PTSD diagnosis.  

In June 2003, the veteran's VA psychiatrist reviewed his 
claims file for the purposes of a VA medical opinion.  In 
this opinion, the psychiatrist noted that he had treated the 
veteran "over a number of years" and that a diagnosis of 
schizophrenia had been rendered.  

At the same time, the psychiatrist noted that the veteran had 
engaged in combat with the enemy during service and had a 
series of in-service stressors, including being wounded by 
shrapnel, being bitten by a rat, seeing his comrades killed 
and seeing dead people with their limbs blown off.  

Given this history, as well as the veteran's intrusive 
thoughts, nightmares, and flashbacks, the psychiatrist noted 
that the veteran "strongly had evidence of post-traumatic 
stress disorder with psychosis" and that he was "probably 
not schizophrenic."  

The psychiatrist further noted that the veteran's previous 
hospitalizations did not give the diagnosis of PTSD its full 
weight, as this disorder was not as widely recognized then as 
today.  

In conclusion, the psychiatrist noted that it would be 
difficult to distinguish between PTSD and schizophrenia "in 
the sense that the patient indeed did present then signs and 
symptoms of what one would call schizophrenia without any 
concentration on the diagnostic criteria" for PTSD.  The 
psychiatrist thus suggested a further examination with a VA 
psychologist to clarify these matters.  

Consequently, the veteran underwent a further VA examination 
in March 2005, with a social worker who reviewed his claims 
file.  During this examination, the veteran reiterated his 
history of stressful events in Vietnam.  

The examiner noted symptoms including anxiety, nervousness, 
auditory hallucinations, nightmares, flashbacks and intrusive 
thoughts.  The examiner rendered an Axis I diagnosis of 
paranoid schizophrenia by history and rule out PTSD, although 
she noted that the veteran "was not having any symptoms 
consistent with" PTSD on examination.  

The examiner provided no further opinion but did report the 
findings of the veteran's VA psychiatrist, as described 
hereinabove.  
 
For the purpose of further clarification, the veteran's 
claims file was forwarded to a Veterans Health Administration 
(VHA) doctor, who reviewed the claims file and provided a 
medical opinion in November 2005.  

In this opinion, the VHA doctor found that there was "much 
documentation" supporting the diagnosis of chronic 
schizophrenia, undifferentiated type, dating back to 1974.  
The doctor further noted family reports of schizophrenia 
dating back to 1972, but not before that time.  

The VHA doctor also noted that the veteran reported a number 
of symptoms consistent with PTSD, while at the same time 
citing an unspecified prior VA examiner who found that these 
symptoms were insufficient to support the diagnosis of PTSD, 
especially since the many "PTSD-consistent symptoms" could 
be caused by the schizophrenia.  

In view of these findings, the examiner concluded that it was 
not at least as likely as not that the veteran's current 
schizophrenia was first clinically present during service or 
within the first year thereafter.  

As noted, the veteran participated in combat with the enemy 
during service and has reported in-service stressors which, 
consequently, are deemed corroborated for VA purposes.  The 
question thus become whether there is sufficient evidence of 
record to confirm a diagnosis of PTSD.  

In this regard, the Board notes that the veteran has been 
diagnosed with PTSD since 1996.  His VA psychiatrist has 
reiterated this diagnosis on several occasions.  

Moreover, the VA psychiatrist provided a detailed explanation 
for his diagnosis in a June 2003 opinion, which was based on 
a claims file review.  

Of particular interest are the VA psychiatrist's notations of 
such symptoms of nightmares and flashbacks and his argument 
that the hospital treatment providers from the 1970's would 
not likely have given full consideration to a PTSD diagnosis, 
at that time.  

The Board considers this VA psychiatrist's opinion to be of 
very substantial probative value.  While the Board is aware 
that the Court has declined to adapt a "treating physician 
rule" under which a treating physician's opinion would 
presumptively be given greater weight than that of a VA 
examiner or another doctor, the Board may nonetheless weigh 
the psychiatrist's long history of treatment of the veteran 
as part of analyzing this claim.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 
467-471-3 (1993).  

Moreover, the March 2005 VA examination comment indicating 
that PTSD symptoms were not shown on examination was 
contradicted by the notations of nightmares, flashbacks, and 
intrusive thoughts.  See The American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV) (indicating that intrusive 
thoughts, frightening dreams, and flashbacks are 
characteristics of PTSD).  

The Board notes that the November 2005 VHA doctor's opinion, 
while containing substantial findings regarding 
schizophrenia, did not address PTSD other than to indicate 
that the veteran appeared to have some PTSD symptoms even 
though at least one prior examiner had found that a PTSD 
diagnosis was not warranted.  

Based on these findings, the Board concludes that it is at 
least as likely as not, and that the diagnosis of PTSD with 
psychosis is most appropriate.  

In view of this, under 38 U.S.C.A. §§ 1154(b) and 5107(b), 
the Board concludes that the veteran has a current diagnosis 
of PTSD based on corroborated (combat-related) stressors.  
Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for PTSD with psychosis is 
warranted.  

The Board adds in this regard that the diagnosis of 
schizophrenia was not manifest in service or within one year 
thereafter.  Rather, the earliest medical evidence confirming 
this disorder is a private treatment record from January 
1974.  

In his April 1998 statement, the veteran's VA psychiatrist 
noted that "it was the combat trauma and the PTSD" that 
precipitated his schizophrenia.  

In a June 2003 opinion, however, the psychiatrist, after 
reviewing the claims file, questioned the diagnosis of 
schizophrenia and reiterated the PTSD diagnosis instead.  
This juxtaposition of opinions from the psychiatrist thus 
provides some support for the assertion that the veteran's 
schizophrenia was caused by service.  

By contrast, the VHA doctor who offered the November 2005 
opinion reviewed the claims file and determined that, in view 
of the fact that there was no suggestion of schizophrenia, 
lay or otherwise, this disorder had not as likely as not been 
manifested in service or within one year thereafter.  

However, there is significant evidence of record supporting 
this portion of the veteran's claim in the form the veteran's 
own lay statements and those of his brother, as indicated in 
VA hearing testimony from April 2000.  Neither individual, 
however, has been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  On the other 
hand, this lay evidence does constitute competent evidence 
about the nature of the veteran's symptoms beginning with his 
return from service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the Board finds the evidence of record to be in 
relative equipoise as to the claim of service connection for 
PTSD with psychosis.  

To the extent that service connection has been granted in 
this case, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine is applicable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  



ORDER

Service connection for PTSD with psychosis is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


